            Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 1 of 21




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

    DR. BESSIE (CHIA) SOO and DR. KANG        )
    (ERIC) TING,                              )
                                              )            CIVIL ACTION NO. 1:19-cv-11520-
                         Plaintiffs,          )            ADB
                                              )
    v.                                        )            AMENDED COMPLAINT
                                              )
    BONE BIOLOGICS CORPORATION, a             )            JURY TRIAL DEMANDED
    Delaware corporation, BRUCE STROEVER, )
    an individual, JOHN BOOTH, an individual, )
    STEPHEN LANEVE, an individual, and        )
    MTF BIOLOGICS (f/k/a THE                  )
    MUSCULOSKELETAL TRANSPLANT                )
    FOUNDATION, INC.), a District of          )
    Columbia non-profit corporation,          )
                                              )
                         Defendants.          )


          1.      Plaintiffs Dr. Bessie (Chia) Soo and Dr. Kang (Eric) Ting (“Plaintiffs”), by and

through their counsel, submit this Complaint for claims of breach of contract and tortious

interference with contract against Bone Biologics Corporation (“BBC” or the “Company”) and

Stephen LaNeve (“LaNeve”), a director and former senior executive of BBC. The allegations

herein are based on personal knowledge as to Plaintiffs and their own acts, and on information and

belief from investigation of counsel, including (among other things) review of public information

such as BBC’s filings with the United States Securities and Exchange Commission (“SEC”), press

releases, news and analyst reports, information on BBC’s website, and other matters of public

record, as well as certain internal documents and communications. 1




1
    All emphases herein are added unless otherwise indicated.
         Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 2 of 21




                                 JURISDICTION AND VENUE

       2.       Plaintiffs proceed under federal diversity jurisdiction, 28 U.S.C. § 1332. The

parties are completely diverse in citizenship, and the amount in controversy exceeds $75,000.

       3.       This Court has personal jurisdiction over the Defendants because BBC maintains

and/or maintained principal executive offices in the Commonwealth of Massachusetts, BBC and/or

the Defendant LaNeve transact and/or transacted business within this Commonwealth, and the

wrongful conduct alleged herein took place within Massachusetts. The exercise of jurisdiction by

this Court is permissible under traditional notions of fair play and substantial justice.

       4.      Venue is proper pursuant to 28 U.S.C. § 1391(b), because, among other things, a

material portion of events from which the claims set forth herein arose took place in this district.

                                          THE PARTIES

       5.      Plaintiff Dr. Bessie (Chia) Soo, is a U.S. citizen and California resident, a Professor

in the UCLA Department of Orthopedics, and Vice Chair for Research in the UCLA Division of

Plastic and Reconstructive Surgery. Dr. Soo graduated from UCLA magna cum laude with an

degree in biology and from UCLA medical school in 1993, with election to the Alpha Omega

Alpha national medical honor society. She was certified by the American Board of Plastic Surgery

in 2005 and became an American College of Surgeons Fellow in 2007. Dr. Soo has authored over

100 peer-reviewed publications on musculoskeletal regeneration, cutaneous repair, and

translational applications of stem cells, has invented numerous patents in the area of regenerative

medicine and is an expert on large and small translational animal models for device, combination

product, and drug development. Dr. Soo is one of the world's foremost experts on the NELL-1

protein (described below), and co-founded BBC. She was a BBC director from 2014 to 2017.

       6.      Plaintiff Dr. Kang (Eric) Ting, a citizen of Taiwan, is the former Chair of the

Orthodontics Section and Division of Growth & Development at UCLA’s Dentistry School. He

                                                  2
         Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 3 of 21




is an attending physician of the UCLA Craniofacial Team, the largest and top ranked specialty-

collaborative center in the Western U.S. He is a dual clinician-scientist with multiple National

Institutes of Health (NIH) and American Association of Orthodontists Foundation fundings to

develop NELL-1 in the context of therapy for craniofacial and orthopedic diseases. He co-founded

BBC and was on its Scientific Advisory Board from 2014-2017. Dr. Ting and Dr. Soo are married.

Dr. Ting travels in the U.S. on an O-1 Visa. When in the U.S. he resides primarily in California.

        7.      At all times relevant hereto, BBC was and is a Delaware Corporation, authorized

to do business and conducting business in the Commonwealth of Massachusetts, with a principal

place of business at 2 Burlington Woods Drive, Suite 100, Burlington, Massachusetts 01803.

Plaintiffs co-founded (with Dr. Benjamin Wu) BBC, an early-stage biotech startup company. 2

        8.      Defendant Stephen LaNeve (“LaNeve”) is a director of BBC was designee to the

Board by MTF Biologics ((“MTFB”), f/k/a The Musculoskeletal Transplant Foundation, Inc.), a

District of Columbia non-profit corporation. Defendant LaNeve is a former employee of BBC,

having served as its CEO and President from August 2015 until June 2019, and continuing on with

the Company pursuant to an independent contractor agreement dated June 28, 2019. LaNeve is

also a director and co-founder of a BBC competitor company named SkelRegen LLC. Upon

information and belief, at all relevant times Defendant LaNeve was and is a Pennsylvania resident.

                                   FACTS AND BACKGROUND

        9.      The Founders led and were responsible for the original discovery and development

of NELL-1, BBC’s flagship product. NELL-1 is a recombinant human protein growth factor and



2
            https://www.marketwatch.com/press-release/bone-biologics-corp-completes-merger-with-afh-
acquisition-x-inc-2014-10-16 (l.v. Sept. 1, 2020). The original founders are Dr. Soo, Dr. Ting, and Dr. Ben
Wu, all of whom may be collectively referred to herein as the “Founders.” BBC’s predecessor company
Bone Biologics, Inc. was founded in 2004, and in 2014 formed BBC through a reverse merge with AFH
Acquisition X, Inc.

                                                    3
         Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 4 of 21




a powerful and specific bone and cartilage reformation product that provides regulation over

skeletal tissue formation and stem cell differentiation during bone regeneration. The Founders

(including Plaintiffs) secured tens of millions of dollars in grants for the foundational research

into NELL-1, paving the way for its development, commercial potential, and for BBC’s existence.

       10.     NELL-1 is reportedly subject to numerous issued patents owned by University of

California Regents (“UC Regents”), with more than 200 claims. BBC has obtained (through

technology transfer from the UCLA Technology Development Group (“TDG”) on behalf of UC

Regents) exclusive worldwide license to NELL-1 technology for domestic and international spinal

fusion, osteoporosis, and trauma treatment, three multi-billion-dollar markets projected to grow

significantly in the next half-decade or so.      Testing and evaluation of NELL-1 to date has

reportedly been very positive and supportive of NELL-1’s significant commercial potential.

       11.     For example, BBC issued presentations in 2018/2019 highlighting NELL-1’s the

“Strong IP Barrier,” exemplified by the extensive patent coverage referenced above. 3 BBC’s 2018

and 2019 Annual Reports tout its “intellectual property portfolio that includes exclusive,

worldwide licenses from UCLA TDG which we believe constitute a formidable barrier to entry.” 4

       12.     NELL-1 has been widely discussed in the scientific and medical media. For

example, in July 2018 NELL-1 was selected for the 2018 International Space Station Innovation

Award in Biology and Medicine (Project Name: “Development of NELL-1 Bone-Growth




3
  Bone Biologics, Delivering Innovative Orthobiologics, Regenerative Medicine for Bone (2019) (at
https://bonebiologicsps.blob.core.windows.net/media/2019/10/Bone-Bio-Investor-Deck.pdf ) (l.v. Sept. 1,
2020).
4
  BBC 2018 and 2019 Annual Reports (at pp. 9 and 9, respectively) (at https://www.sec.gov/
Archives/edgar/data/1419554/000149315219004221/form10-k.htm ) (l.v. Sept. 1, 2020).


                                                  4
            Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 5 of 21




Systemic Therapy”) after being featured in June 2018 in Upward Magazine (the “Magazine of the

[International Space Station] National Lab).” 5

The Founders’ Professional Services Agreements [FPSAs]

          13.     On January 8, 2016, each Founder entered into a separate but identical Professional

Services Agreement (“FPSA”) with BBC, granting each ten-year options (to vest in stages) to

purchase 1,800,364 shares of BBC common stock (corresponding to about 4% of the BBC’s

outstanding common stock on a fully diluted basis). 6 Beginning January 2017, BBC was also to

pay an annual $200,000 consulting fee to each Founder in cash or stock (BBC’s option). 7

          14.     Pursuant to the FPSAs, 8 the Founders were to provide certain services. However,

these services (and the Founders’ obligations to perform) were pre-conditioned upon BBC first

providing necessary foundational resources. Exhibit 3 to the FPSAs provided, as follows:

            Description of Services

            Company understands that Advisor[ 9] is a full-time faculty member at UCLA, and
            that UCLA Policies prohibit faculty from participating in the marketing,
            promotion, or sales of Company’s products or services. Accordingly, Advisor’s
            Services contemplated under this Agreement shall not include the marketing,
            promotion, or sales of Company’s products or services. Over the term of this

5
  “Building Bones – Testing a New Osteoporosis Therapy with Mice in Microgravity” June 2019 (at
https://upward.iss-casis.org/building-bones/ ) (l.v. Sept. 1, 2020).
6
  These were to vest gradually over a period of several years, and in full immediately upon a change-of-
control.     2016 Annual Report (p. 9) (at https://www.sec.gov/Archives/ edgar/data/1419554
/000149315216008297/form10-k.htm (l.v. Sept. 1, 2020) (“The shares subject to the Options will vest 25%
on each of the first, second and third anniversary of the effective date and 12.5% on each of the fourth and
fifth anniversary of the effective date. The options fully vest on a change of control of the Company, if the
Company terminates the [FPSA] without cause or the Founder terminates the [FPSA] with cause.”).
7
  In June 2016, BBC agreed to issue each Founder 10-year options for 33,105 shares of its common stock
at an exercise price of $2.05 per share (aggregate fair value of $192,906) as an adjustment to the FPSAs.
8
 BBC Form 8-K dated Jan. 11, 2016 (at https://www.sec.gov/Archives/edgar/data/1419554/000149 31521
6006735/form8-k.htm ); Exhibit 10.1 thereto (at https://www.sec.gov/Archives/edgar/data/1419554/
000149315216006735/ ex10-1.htm ) (l.v. Sept. 1, 2020). A copy of Dr. Soo’s FPSA is Exhibit 1 hereto.

9
    “Adviser” referred to the respective Founder party to that particular FPSA.

                                                       5
 Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 6 of 21




 agreement, the Advisor will render services supporting and advising the Company
 with respect to the following initiatives:

1. Long term IP strategy, including providing input on IP/Patent approach – Patent
Term Extension (PTE), Patent Term Adjustment (PTA), New Filings; guiding the
Company’s R&D focus, drive R&D direction, and build R&D programs (subject
to mutually acceptable sponsored research agreements [SRAs] and receipt by
Advisor from Company the necessary resources and authority to pursue IP and
R&D programs recommended by the Advisor) to produce patent applications that
if awarded will extend patent life of NELL-1 by at least 12 years; improve NELL-
1 performance that if produced/purified/delivered properly by GMP protein
contractor can increased Nell-1 half-life by 25% over current Nell-1 patents set to
expire in 2019, and work closely with Company patent counsel to build a robust IP
“wall” around the Company’s product portfolio.
2. Pursuant to one or more sponsored research agreements to be entered into
with Company on or before Jan 15, 2016, Advisor will support sponsored research
services to be conducted on behalf of Company, concerning, among other things,
basic NELL-1 characterization (e.g., bioactivity, mechanism of action, etc.),
NELL-1 pipeline product work (e.g., chemical modification, targeted delivery,
etc.), disease indication related work (e.g., materials, stem cells, diagnostics,
wireless health continuous monitoring, etc.)
3. Review and implementation support of the third-party partner, which [BBC]
contemplates will be Diosynth (Raleigh, NC), including protein synthesis proposal,
extending from the NELL-1 molecule characterization/formulation to pre-
production
4. Review data on toxicity, immunogenicity, carcinogenicity and reproductive
testing per agency guidelines across potentially three divisions (device, biologics,
drugs)
5. Review data on animal testing following the Boden Model and to potentially
include sheep (outside the model)
6. Review data on lyophilization and final manufacturing/assembly including DRM
processes and specifications
7. Review data on final kit configuration to include components (vials, syringes,
diluents, cannula, etc.), inner and outer trays and cartons, ship/drop, temperature
stress testing
8. Review data on Clinical, Regulatory and Reimbursement strategies for selected
indication(s), and Advisor shall provide real-time product evaluation, including
providing confidential feedback of product concepts before farming out to contract
labs.
9. Company Advanced Development Program - Developing novel product concepts
that maximize the growth in company valuation by identifying products concepts


                                         6
         Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 7 of 21




        and refining the product concepts to work synergistic with business development,
        IP strategy, regulatory timeline, manufacturing capability, marketing, and sales.
        10. Company Acquisition Targets. Identification of [BBC] third party acquisition
        targets, and also contribute to the technical due diligence process of evaluating
        technologies that will build value for [BBC].
        11. Recruiting SAB, KOL, and consultant team. Advisor will use his/her
        connections to support [BBC]’s recruitment of the most prominent scientists,
        visible clinicians, and productive consultants to support the growth of [BBC].

        15.     Importantly, however, the Founders’ work with respect to NELL-1 was not limited

to their capacities as consultants to BBC as encapsulated by the FPSAs. For example, the

Founders, including Plaintiffs, were employed by UCLA (and had been for years) and were

continuing to actively doing work and conduct research on NELL-1 in their separate and distinct

capacities as such. The FPSAs (and the Exhibits thereto) recognized this, and UC-Regents’ had

ownership rights to any work done using UCLA funding, resources or facilities. 10

BBC’s Improper Termination and Breach of the FPSAs in Retaliation Against the Founders,
Driven by Defendant LaNeve Acting in Bad Faith and Outside the Scope of his Authority

        16.     Following the 2014 reverse merger, MTFB remained the largest and controlling

stockholder in the Company and designated most of the Board, and BBC’s senior management.

Afterward, the Company became saddled with serious mismanagement, poor-to-non-existent

corporate governance, a serious lack of transparency, and ongoing internal strife.




10
   See, for example, Paragraph 6 of the FPSAs (“Intellectual Property”) states: “The following rights and
assignments set forth in this Section 6 are at all times subject to the UCLA Guidelines for Intellectual
Property and Consulting, attached hereto as Exhibit 1, and the UCLA Addendum to Consulting Contract,
attached hereto as Exhibit 2.”




                                                   7
         Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 8 of 21




       17.     As the situation worsened, the Founders grew increasingly concerned and

complained to the rest of BBC’s Board and management. While the Founders sought constructive

ways to remedy the situation, as a result their relationships with other Board members and

Company management significantly deteriorated.

       18.     BBC’s management and MTFB consistently refused to share with the Founders

material information about the scientific progress of NELL-1. The Founders reasonably requested

and expected access and information to allow them to monitor the scientific progress of NELL-1,

a product they had discovered and developed. Consistent with this, the Founders sought thorough

and regular access to testing and other scientific data in connection with the development efforts

surrounding NELL-1. Accordingly, the Founders requested full access to this information in order

to sufficiently monitor NELL-1’s scientific progress, and in connection with their overall duties as

Company directors, Advisory Board members and under the FPSAs.

       19.     Rather than getting full access, however, the Founders found themselves

unreasonably restricted by BBC, its management, and other Board members from having access

to or reviewing raw data or testing materials and other material information concerning NELL-1.

The Founders were routinely denied such access, or (at most) given only vague, incomplete and

inadequate information and follow-up in response to concerns and inquiries, and forced to rely on

(at best) incomplete second- or third- hand reports that could not be sufficiently scrutinized or

verified. As a result, they became very concerned about data integrity and having their names and

reputations tied to data and results they could not adequately review or verify. This was of

particular concern since the Founders were being expected to publicly represent BBC, its business,

and NELL-1. By fall 2016 this situation was continuing and if anything, worsening.




                                                 8
         Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 9 of 21




       20.     The Founders also raised issues in 2016 concerning the overall performance of

BBC’s management, including Defendant LaNeve. Defendant LaNeve’s and BBC management’s

performance was subject to certain key performance indicators and, as stated in BBC’s SEC

filings, management’s performance was tied “to a great extent upon the experience, abilities and

continued services of” Defendant LaNeve. However, the performance of Defendant LaNeve and

BBC management was evaluated not just on internal management performance, but also on the

ability to successfully raise adequate outside funding and investment for BBC’s continued

operations and scientific testing, and properly spending the money that the Company did have.

       21.     Defendant LaNeve and BBC management overall were not at all successful in these

key performance requirements, including both raising adequate additional outside capital and

properly managing and applying the funds that the Company did have. In addition to their

complaints about mismanagement and lack of transparency, in 2016 the Founders were focusing

on and harshly criticizing BBC management and Defendant LaNeve in particular for these

performance failures. These failures were being scrutinized and criticized by the Founders in 2016,

at about the same time Defendant LaNeve abruptly and falsely started to claim that the Founders

were in “breach” of the FPSAs in the fall of 2016.

       22.     In late 2016, the Founders were pressing their concerns about the lack of

transparency and making good faith efforts to try to reform the internal reporting system in order

to alleviate mismanagement and lack of transparency issues. As stated in minutes for a telephonic

Board meeting on October 20, 2016 “Dr. Wu expressed concern that the Founders were not

properly informed especially with science matters” and

       [a] discussion ensued regarding the dissemination of information. The Board is not
       informed on a day-to-day basis but significant issues are communicated through
       Board calls. Areas of science are addressed at bi-weekly science calls and at select
       Board meetings where summarized data is provided. Mr. Coffin suggested an

                                                9
        Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 10 of 21




       outline of the format that would provide the acceptable quality and timing of
       information should be provided at the next Board meeting and requested that the
       Founders begin that process by providing their outline to management and [sic] be
       discussed at their next science call the following week.

       23.    Dr. Wu then sent an email to the full Board on October 26, 2016 proposing changes

and improvement in scientific reporting formats and frequency for NELL-1 developments, stating:

       Dear Board of Directors of Bone Biologics Corp:
       We are submitting this proposed science reporting format at the request of Bruce
       Stroever, Chairman of the [Board]. As discussed in multiple Board meetings,
       Board calls, committee calls, and individual discussions, we the founders have
       repeatedly voiced our concerns of being uninformed of business and science
       decisions made by management. We are told that the management team needs
       significant freedom to independently operate on business decisions, and that we
       only need to know as much as other Board of Directors. We find this to be
       unsatisfactory with respect to business decisions that affect the founders directly
       and indirectly. Examples of undesirable consequences include the hiring scientific
       consultants, funding of needless scientific experiments that cost us time and money,
       and animal studies without proper scientific planning, could have been avoided if
       input from the founders were sought beforehand. We will keep this list short as they
       have already been presented to management and Board.
       More importantly, the science calls have been largely frustrating and ineffective
       as they have been overly simplistic and conveyed through intermediaries who did
       not perform the actual work. When we asked for details, very little additional
       information is available, and no insights are available as to the scientific thinking
       involved, and the hypothesis moving forward. We are still waiting for answers to
       our questions on the Fuji data from June. We discussed the proper format several
       times but there is clearly no improvement. In response to the Board’s recent
       request for proper reporting format in the science calls, we suggest the following.
       Complete data should be submitted a full 48 hours before the call, with enough
       depth that we can discuss mechanisms and potential issues. The results should be
       summarized in PowerPoint, and the actual data should be provided in the original
       raw data format. Statistics, if used, should be justified. This allows BBC to have a
       collection of well justified scientific data that can be validated, analyzed, and fully
       understood. Giving us the “readers digest” version is not acceptable, especially
       when the presenter cannot answer our questions, and cannot followup with the
       information after promising to do so. A good start is to collect all the raw data and
       explanations that we have requested from the previous calls.
       Direct communication between Founders and the Fuji team and any subcontractors
       must be the primary mode of reporting. The consultants are great at presenting
       their slides, but they either cannot or refuse to answer our questions, and either
       cannot or will not get the answers from the source. We want to be able to ask the

                                                 10
        Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 11 of 21




       questions in real time directly, since we understand the full context and rationale
       of our questions. Given the financial constraints the company faces, the need to
       terminate some/all consultants is looming. When these consultants leave, it would
       take a lot of time and effort to re-compile the lost opportunity to gather the data as
       they come in, as a lot of information are currently completely hidden from founders.
       Therefore, allowing founders to interface directly with Fuji, in particular, will allow
       us to help BBC reduce cost, de-risk the loss of knowledge and time, and preserve
       the value for our investment. The founders have the same obligations for
       confidentiality and certainly more loyalty to BBC than consultants who will leave
       the minute the funds run out. A good start is to schedule a meeting between the
       Fuji team and the founders, so that we can get an accurate assessment on the
       true status of protein manufacturing.
       Scientific budget goes hand in hand with project management. Where did all the
       money go? We have raised quite a lot of money over the past year, but the latest
       term sheets at $1 conversion seems to suggest that company value has not
       increased. We don’t know how we arrived at this state from the business side, but
       as we would like to have some insight and input into our scientific investments.
       A good start is to show updated expenditure summary since 1/1/16 of all BBC
       scientific investments, detailing contractual fees, budget, breakdown and scope of
       work for consultants’ scientific projects. This will allow us to help BBC track and
       prioritize current and future science investment when we raise more funds.
       We have waited patiently for management to improve the reporting system which
       has kept the founders at arm’s length. This is not appropriate at best as it
       misrepresents a glaring problem to investors. We sincerely hope that this suggest
       format can finally address our concerns of being excluded.
       24.    Dr. Wu’s email sparked indignation and resistance from BBC’s non-Founder

MTFB-designated directors and management, including Defendant LaNeve, who resisted,

dissembled and claimed that Dr. Wu’s proposal was somehow short on specifics, and tried to delay

discussion to an unspecified future board meeting.

       25.    The Founders’ continued their efforts to solve the problems and improve the

inadequate internal scientific reporting structure and information flow, but were met only with

continued resistance and obfuscation. A few days later on October 28, 2016 Dr. Soo sent a follow-

up email to Defendant LaNeve addressing the problems again:

       Re: science reporting
       Hi Steve


                                                 11
        Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 12 of 21




       Since the founders are scientists, we deal in facts. The fact is that despite repeated
       requests, we have not been able to engage with the people generating the primary
       raw data. We are given data second or third hand that we cannot verify
       adequately or interrogate directly. The fact is that on our Oct 26th, 2016 call with
       Bill Coffin and Bruce Stroever, Bruce flat out stated that he did not see how the
       founders possibly could help in commercial protein production or characterization.
       Although management may make statements about wanting to engage the founders,
       the factual reality is that this has not happened. The position articulated by Stroever
       sheds some light on why this has not happened.
       On a separate topic of deferred founders’ compensation for the initial founders’
       agreement from Sept 2015, Stroever stated that the initial founders’ agreement
       signed in Sept 2015 had no basis in his opinion -- despite it being approved by the
       BBC [B]oard. Stroever said repeatedly on Oct 26th, 2016 call that the Founders
       were already paid through stock that they originally owned in the company and
       should not expect any additional payments. This sheds additional light on the
       delays in getting the contracts in place, and the fact that the contractual payouts
       have not been honored.
       Overall, the hostile statements made by Stroever as chair of the BBC [B]oard and
       the actual lack of founder engagement by BBC management, make it clear that
       engaging the founders is just lip service. The founders have never been truly
       engaged, and now we know that it is management's mandate to exclude [them].
       What Ben [is] asking for is completely reasonable given the state of the company.

       26.    Defendant LaNeve never responded to Dr. Soo’s October 28, 2016 email. Instead,

about three weeks later, he abruptly began to suggest that that the Founders’ had breached the

FPSAs. On Friday, November 18, 2016, Defendant LaNeve sent an email to the Founders

Plaintiffs requesting that they “provide me with soft copy / email documentation on the progress

you have made against the BBC-UCLA Sponsored Research Agreement (SRA) and the

prospective Professional Services Agreement (PSA) between each of the three of you and BBC. I

need this status update by close of business on Tuesday, November 22nd, ‘16” (four days later).

       27.    Defendant LaNeve had apparently sent a hard copy of the same message to the

Founders by FedEx, and when questioned about the sudden request and the basis for such an

imminent deadline, he responded (by email) on November 20, 2016:




                                                 12
        Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 13 of 21




       Chia, the FedEx is a hard copy that is the same as the email. As you know, we have
       7 of 12 patents expiring in 2019 and this is a rate limiting factor for us in
       maximizing BBC value.

       I have no documented update on your collective work to modify NELL-1 in such
       a way that allows us [BBC] to file new C-o-M IP and have those changes either
       reduce cost to manufacture or improve performance in some way as we agreed
       in the PSA, exhibit #3 (effective 1/8/2016). . . .


       28.     Dr. Soo responded in a November 22, 2016 email stating:

        . . . your statement “I have no documented update on your collective work to
       modify NELL-1 in such a way that allows us to file new C-o-M IP and have those
       changes either reduce cost to manufacture or improve performance in some way as
       we agreed in the PSA, exhibit #3 (effective 1/8/2016)”, is disingenuous and
       inaccurate.
       First of all, the company was supposed to negotiate a sponsored research
       agreement [SRA] with UCLA to get that work done (completely separate from the
       SRA for bioactivity testing and separate from the professional services
       agreement). As CEO, it should be clear to you that BBC never negotiated such
       an agreement or even provided any resources for such work to be performed, so
       for you to make the above statement and to ask for what we have accomplished,
       is frankly—disingenuous—and once again, highlights the lack of sincere
       engagement of the founders by the BBC management team that I had referred to
       in my 10-28-16 email to you.

       29.     Dr. Soo’s November 22, 2016 email then listed several of the UCLA-owned

patents that had been recently achieved and funded by other sources, such as separate grant monies

obtained by Dr. Soo in connection with UCLA, and not by funding or SRAs provided/arranged by

BBC. Importantly, this reflected work Dr. Soo would have performed irrespective of BBC and

the FPSAs, and, while potentially beneficial to BBC, it was done apart from the services to be

provided pursuant to the FPSAs. Specifically, Dr. Soo’s November 22, 2016 email continued:

       Second, despite never having an agreement from BBC with UCLA to perform such
       work, we have in fact filed several patents in 2015 and 2016 to improve the
       performance of NELL-1. These include a non provisional application on random
       conjugation of NELL-1 to improve bioactivity (set to expire in 2036) as well as a
       provisional one on bone tissue specific targeting of NELL-1 to decrease the NELL-
       1 dose needed (to decrease cost of goods) and to improve bioactivity (set to expire
       in 2037). We also filed a patent set to expire in 2037 for unmodified NELL-1 to

                                               13
           Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 14 of 21




          modify osteoblast and osteoclast number ratios—this patent if awarded may be very
          important to add patent life to any formulations using unmodified NELL-1.

          Since you are the BBC CEO, I would expect you to communicate with UCLA so
          that you can communicate accurate information to the BBC board and to investors
          on what is a part of the NELL-1 portfolio at UCLA.
          Lastly, I still have not gotten a response from you or Stroever with respect to my
          10-28-16 email regarding: 1) the hostile statements made by Stroever as the chair
          of the BBC board that he did not see how the founders could add value to BBC and
          that he did not think founders should get paid and 2) the lack of sincere meaningful
          engagement of the founders by the BBC management team.

          30.     In sum, the Founders disputed Defendant LaNeve’s suggestion that they were in

breach of the FPSAs.

          31.     On December 6, 2016, BBC’s CFO circulated draft minutes for a November 9,

2016 Board meeting (in which the Founders did not participate) containing false and misleading

language about the Founders being “in breach” of the FPSAs:

          Additional discussion ensued regarding the Founders Professional Services
          Agreement (PSA). If the Founders do not provide completed work product
          described in the PSA then the Founders would be in breach of the agreement and
          would be given the option to supply information on the work that they have been
          undertaking according to the contract terms.

          32.     The Founders vigorously disputed this language and the assertion that they were or

would be in breach under the circumstances. Dr. Wu sent a December 8, 2016 email to the Board

addressing this language and accusations of breach:

          Dear BBC Board,
          Thank you for the draft minute[s]. I would appreciate an explanation for the
          statement: “If the Founders do not provide completed work product described in
          the PSA[ 11] then the Founders would be in breach of the agreement and would be
          given the option to supply information on the work that they have been undertaking
          according to the contract terms”. I repeat my 11/23/16 question to Steve that
          remains unanswered: Can you please point me to the due date that is 11 months
          overdue per the PSA? First, the PSA was signed in Jan 2016 for a term of 5

11
     “PSA” refers to the FPSAs.

                                                  14
           Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 15 of 21




          years. Second, the deliverable[s] were absolutely contingent upon the company
          providing the necessary resources to accomplish the deliverables. Third, there
          were no specific due dates for deliverables. Therefore, Steve’s absurd statement
          that the founders were 11 months overdue is insupportable.
          This random, poorly thought-out attack on the founders came after our 10/26/16
          letter to the Board delineating our concerns with scientific and business
          management of the company, and after our call with Bruce Stroever and Bill
          Coffin where we questioned the management team’s performance, inability to
          raise any significant funds beyond the insiders, poor science reporting, and lack
          of transparency. Then, Steve invents an 11-month overdue deadline, creates
          urgency, changes the rules after the fact, changes the due date, and will most
          likely serve as the judge and juror to determine if the founders are in breach. This
          constitutes a form of retaliation that is simply inconsistent with proper corporate
          governance.
          With respect to the SRA,[ 12] please clarify if the COI was the only obstacle towards
          developing an SRA that will allow the founders to carry out some of the
          deliverables described in the PSA. The COI issue was news to the
          Founders. Separately, it was our understanding from Bruce’s email to the board
          that BBLG[ 13] funds would run out Oct 15, 2016. Subsequently, documents sent
          to the board suggest that the most recent $1.2M note requires winding down BBLG
          operations to complete existing ongoing studies and suspending [the FPSAs]. We
          were told by Bruce that the funds would support only protein manufacturing – and
          that the founders are not qualified to contribute in that process. This sudden change
          in interest to fund the SRA documented is in direct contrast with ALL prior written
          communications and previous board minutes that point to winding down. Since
          the board minutes are the first time that we hear about starting new studies, how
          much funds are actually available for the SRA? Neither the change in company
          direction nor the amount of funds have been communicated to the founders, yet
          the draft minutes make it appear that BBLG is waiting for us to complete the
          SRA. Coincidentally, this abrupt U-turn occurs at the same time that Steve
          invents the 11-month overdue deadline. This surprise is certainly consistent with
          my 10/26/16 letter to the Board regarding our concerns of being uninformed of
          business and science decisions made by management. This retaliation adds to
          the inappropriate pattern of mismanagement and constitutes a glaring problem
          to investors.

          33.     Dr. Wu’s email concluded by noting the scientific work the Founders had

conducted in connection with NELL-1 in their separate capacities, e.g., as UCLA scientists,

distinct and apart from roles as BBC consultants:


12
     “SRA” refers to “sponsored research agreement.”
13
     “BBLG” refers to BBC.

                                                       15
        Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 16 of 21




       Despite these concerns, we have been very active in our own scientific activities
       and we are very are happy to supply information – after these questions are
       answered satisfactorily. Given the unprofessional and heavily biased manner that
       this is mismanaged, the Founders request an independent committee comprising of
       major shareholders to be involved in judging if the founders are indeed in breach.
       Steve is simply not qualified to handle this. Several board members have requested
       a board meeting or board call. On a side note, the draft minutes from the 11/9/16
       board call contains incorrect information regarding the PSA and SRA that we can
       discuss then.
       Best Regards,

       Ben

       34.     Five days later, on December 13, 2016, BBC informed the Founders by separate

letters that it intended to terminate the FPSAs effective January 12, 2017, purportedly for “cause,”

absent cure of the supposed “breaches” before then. The letters stated, in pertinent part:

       By way of this letter, the Company is hereby providing you with written notice that
       the Company is terminating the Agreement for cause pursuant to Section 3(b) of
       the Agreement as a result of your failure to provide the Company with evidence
       that the Services (in particular those Services set forth in Exhibit 3, Section 1 of
       the Agreement) were rendered, as previously requested of you by the Company on
       November 24, 2016. Absent your cure of the foregoing material breach of the
       Agreement to the Company’s reasonable satisfaction and consistent with the
       requirements under the Agreement, termination of the Agreement shall be effective
       on January 12, 2017. According to our records, there are no outstanding payments
       owed to you under the Agreement, nor will any amounts become owed to you
       following the termination of the Agreement.

       35.     Termination was subsequently delayed for several months while BBC and the

Founders engaged in discussions in an attempt to resolve the dispute. On or about March 23, 2017,

and again on March 29, 2017, BBC’s CFO circulated a draft 2016 Annual Report to the Board

containing more false and inaccurate statements about BBC’s termination of the FPSAs and the

supposed “cause” to do so, claiming BBC “cause” existed based on the Founders’ supposed failure

to file patents for BBC, which was in fact not a breach under the terms of the FPSAs because

Exhibit 2 provided a “pre-existing obligation to disclose and assign Patent rights to the University

of California…,” not BBC. The recent patents achieved by the Founders had been achieved in

                                                16
        Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 17 of 21




connection with their capacities and work done and as UCLA scientists, sponsored by or in

connection with UCLA, not BBC, distinct from their roles and obligations as BBC consultants.

       36.     The Founders refused to sign off on the final version of the 2016 Annual Report

due to the false and incorrect statements in it accusing them of breaching the FPSAs. 14 BBC then

unfairly and improperly terminated the FPSAs effective April 8, 2017. In doing so without proper

cause or any cause at all, and refusing to compensate Plaintiffs, BBC breached the FPSAs.

       37.     The FPSAs were terminated in retaliation for the Founders’ complaints about

mismanagement and transparency at BBC, including with respect to its scientific reporting and

related processes. BBC, itself and by and through Defendant LaNeve, acting in bad faith and

outside the scope of his authority, falsely manufactured supposed FPSA “breaches” by the

Founders to support a fictional claim for “cause” to terminate, solely in order to retaliate against

the Founders, including the Plaintiffs herein.

       38.     BBC’s claim that the Founders failed to timely provide completed work product

pursuant to the FPSAs, and were therefore in breach, was false, disingenuous, and wrong both in

fact and in principle, for a number of reasons.

       39.     First, the FPSAs did not contain or mandate any specific “deadline” by which the

Founders were obligated to produce any “completed work product.” BBC and Defendant LaNeve

manufactured a false “deadline” out of thin air to claim it was missed purely in order to falsely

claim that the Founders had “violated” the FPSAs. As Dr. Wu stated, “Steve [LaNeve] invent[ed]

an 11 month overdue deadline, creates urgency, changes the rules after the fact, changes the due




14
   BBC’s Annual Report and a Form 10-Q filed afterward stated that the FPSAs had been terminated for
“cause” but failed to give any indication as to what this supposed “cause” was. Justifiably disturbed by
their continuing mistreatment and the improper termination of the FPSAs, Dr. Soo and Dr. Wu resigned
from the Board, Dr. Ting resigned from the Scientific Advisory Board, effective April 13, 2017.

                                                  17
        Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 18 of 21




date, and will most likely serve as the judge and juror to determine if the founders are in breach.

This constitutes a form of retaliation that is simply inconsistent with proper corporate governance.”

       40.     Additionally, the “completed work product” that BBC and LaNeve alleged had not

been timely delivered was fully contingent on BBC’s providing necessary resources to conduct

and accomplish it in the first place – resources the Company never secured or provided. BBC

never provided this, and/or provided insufficient “sponsorship,” to conduct the work to begin with.

Although the Defendants’ failure to secure funding for the SRAs may ultimately constitute a

breach of contract in itself, it additionally and importantly demonstrates the Defendants’

misrepresentations regarding the Founders’ performance under the FPSAs.

       41.      As of the fall 2016, when BBC and Defendant LaNeve claimed that the Founders

were in “breach,” the Founders had not claimed and did not necessarily believe that BBC had

“breached” by not yet providing the necessary SRAs and related resources or satisfying that pre-

condition, because less than one year had passed since the effective date (January 8, 2016) of the

five-year FPSAs, and because Exhibit 3, Item 1 of did not specify deadlines for SRAs relating to

intellectual property strategy (or otherwise). Therefore, at that point the Founders were awaiting

BBC’s provision of the SRAs, after which they fully expected to perform the services agreed to.

       42.     Accordingly, the Founders did not in any way acquiesce in or “waive” any breach

or failure to perform by BBC, and this is not a situation involving Plaintiffs somehow already

enjoying fruits of the FPSAs (or BBC’s performance thereunder) and then seeking to avoid their

own obligations by belatedly raising a past breach by BBC. Instead, Plaintiffs seek relief for

BBC’s breach of the contract as written: BBC’s termination of the agreement without cause and

failure to pay the accelerated compensation in full which was due thereunder.




                                                 18
        Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 19 of 21




       43.     The falsity and bad faith underlying BBC’s and Defendant LaNeve’s charges of

breach against the Founders is demonstrated by the timing and circumstances here. The FPSAs

were dated in mid-January 2016. If true, Defendant LaNeve’s allegation that the Founders were

“11 months” overdue in November 2016 meant that they would have been in breach within just a

few weeks after the agreements had been executed. This proposition is absurd on its face.

       44.     This timing also demonstrates Defendant LaNeve’s bad faith, in that these

manufactured and baseless accusations of “breach” by the Founders came on the heels of, and

obviously in retaliation for, the Founders’ persistent complaints against BBC senior management

(including Defendant LaNeve himself) and for mismanagement, lack of transparency, and poor

performance. By this conduct, BBC itself acted breach the FPSAs, and Defendant LaNeve’s acted

outside of the scope of his authority as a director and officer of BBC, and instead in his own

personal interests, by accusing the Plaintiffs of breaching the FPSAs in order to terminate their

consultancies without compensation and cause them harm in retaliation for their persistent

criticism of BBC management, and Defendant LaNeve in particular.

       45.     For these and other reasons, as set forth above, BBC breached the FPSAs with the

Founders, including the Plaintiffs herein, by terminating the FPSAs without cause and failing to

compensate the Plaintiffs under the FPSAs by immediately paying the compensation owed in full,

as was required, and Defendant LaNeve acted in bad faith and outside of the scope of his authority

in causing and aided and abetted BBC in doing so, tortuously interfering with those agreements.

       46.     Under the circumstances, BBC’s improper and illegal termination the FPSAs

violated its duties of good faith and fair dealing implicit in those agreements.

       47.     Plaintiffs seek relief for harm suffered in the form of money damages, injunctive

and/or other appropriate relief resulting from the violations and other misconduct alleged herein.



                                                 19
        Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 20 of 21




                                    COUNT I
                          BREACH OF CONTRACT AGAINST BBC

       48.      Plaintiffs incorporate by reference and re-allege each and every allegation above,

as though fully set forth herein.

       49.     The FPSAs were valid and binding agreements between Plaintiffs and BBC.

       50.     BBC’s conduct as described herein caused it to be in breach of the FPSAs.

       51.      Plaintiffs were in good standing vis-à-vis the FPSAs and performance of their

obligations thereunder, and had satisfied and/or stood ready, willing and able to satisfy all

conditions, covenants, and promises required in accordance with the terms and conditions of the

FPSAs. In addition, to the extent applicable, Defendants were fully aware that Plaintiffs stood

ready, willing and able to perform under the FPSAs, including when BBC fulfilled the prerequisite

and conditional obligations of providing SRAs, funding and/or other resources.

       52.     As a direct and proximate result of BBC’s breach of the FPSAs, Plaintiffs have

suffered damages in exact amounts to be determined, but in excess of $75,000.

                                  COUNT II
                     TORTIOUS INTERFERENCE WITH CONTRACT
                          AGAINST DEFENDANT LANEVE

       53.     Plaintiffs incorporate by reference and re-allege each and every allegation above,

as though fully set forth herein.

       54.     The FPSAs were valid and enforceable agreements between the parties thereto.

       55.     Defendant LaNeve knowingly interfered with the FPSAs contracts by inhibiting

and ultimately preventing BBC’s performance thereof, by causing and/or substantially assisting in

BBC’s termination of the FPSAs, in breach of their terms, as set forth herein. Defendant LaNeve

acted outside of the scope of his proper authority as a BBC officer and director, and also acted in

bad faith and in his own personal interests, as set forth herein.


                                                 20
          Case 1:19-cv-11520-ADB Document 22 Filed 09/02/20 Page 21 of 21




         56.      This interference was intentional and improper in motive or means.

         57.      The Plaintiffs were substantially harmed as a result of Defendant LaNeve’s actions.

                                                JURY DEMAND

         58.      Plaintiffs hereby demand a trial by jury as to all claims so triable.

         WHEREFORE, Plaintiffs pray for:

                  (a)      Damages in an amount to be proven at trial;
                  (b)      Punitive damages;
                  (c)      Reasonable attorneys’ fees according to proof;
                  (d)      Costs of suit herein incurred; and
                  (e)      Such other and further relief as the court may deem proper.

 September 2, 2020
                                                            PLAINTIFFS DR. BESSIE (CHIA) SOO
                                                            and DR. KANG (ERIC) TING

                                                            By Their Attorneys,

                                                              /s/ Kimberly A. Dougherty 15
                                                              Kimberly A. Dougherty, Esq.
                                                              BBO# 658014
                                                              ANDRUS WAGSTAFF, PC
                                                              19 Belmont Street
                                                              South Easton, MA 02375
                                                              Ph: (508) 230-2700
                                                              Fax: (303) 376-6361
                                                              kim.dougherty@andruswagstaff.com

                                                            and

                                                            MILBERG PHILLIPS GROSSMAN LLP
                                                            Kent A. Bronson (Admitted pro hac vice)
                                                            One Pennsylvania Plaza, Suite 1920
                                                            New York, New York 10119-0164
                                                            Telephone: (212) 594-5300
                                                            Facsimile: (212) 868-1229
                                                            E-mail: kbronson@milberg.com


15
  Kimberly A. Dougherty is not the author of this filing and is solely filing this Amended Complaint as a professional
courtesy for the Plaintiff at the request of, and on behalf of, lead counsel, Kent A. Bronson, who was not able to file
the document at this time given their current ECF status.

                                                         21
